ORDER

PER CURIAM.
Alina Ilyashov appeals from the judgment of the trial court entered after a jury awarded her $10,500.00 in damages on her negligence claim. Ilyashov contends that the trial court erred in allowing defendant, Cindy Lo, to amend her answer, and in submitting a disjunctive comparative fault instruction to the jury.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*709The judgment of the trial court is affirmed in accordance with Rule 84.16(b).